                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SYNCHRONOSS TECHNOLOGIES, INC.,                    Case No. 16-cv-00119-HSG
                                   8                    Plaintiff,                          ORDER ON RENEWED
                                                                                            ADMINISTRATIVE MOTIONS TO
                                   9             v.                                         SEAL
                                  10     DROPBOX INC., et al.,                              Re: Dkt. Nos. 416–31
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court are sixteen renewed administrative motions to file under seal

                                  14   portions of various filings in this case. See Dkt. Nos. 416–31. Having carefully considered the

                                  15   pending motions and supporting declarations, the Court GRANTS IN PART and DENIES IN

                                  16   PART the parties’ motions.

                                  17     I.   LEGAL STANDARD
                                  18          For motions to seal that comply with the local rules, courts generally apply a “compelling

                                  19   reasons” standard. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 677–78 (9th Cir. 2010). “This

                                  20   standard derives from the common law right ‘to inspect and copy public records and documents,

                                  21   including judicial records and documents.’” Id. (quoting Kamakana v. City & Cty. of Honolulu,

                                  22   447 F.3d 1172, 1178 (9th Cir. 2006)). “Unless a particular court record is one traditionally kept

                                  23   secret, a strong presumption in favor of access is the starting point.” Kamakana, 447 F.3d at 1178

                                  24   (quotation marks and citation omitted). To overcome this strong presumption, the moving party

                                  25   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  26   general history of access and the public policies favoring disclosure, such as the public interest in

                                  27   understanding the judicial process.” Id. at 1178–79 (citations, quotation marks, and alterations

                                  28   omitted). “In general, compelling reasons sufficient to outweigh the public’s interest in disclosure
                                   1   and justify sealing court records exist when such court files might have become a vehicle for

                                   2   improper purposes, such as the use of records to gratify private spite, promote public scandal,

                                   3   circulate libelous statements, or release trade secrets.” Id. at 1179 (quotation marks and citation

                                   4   omitted). The Court must:

                                   5                  balance the competing interests of the public and the party who seeks
                                                      to keep certain judicial records secret. After considering these
                                   6                  interests, if the Court decides to seal certain judicial records, it must
                                                      base its decision on a compelling reason and articulate the factual
                                   7                  basis for its ruling, without relying on hypothesis or conjecture.
                                   8   Id. (citations, brackets, and quotation marks omitted).

                                   9          Civil Local Rule 79-5 supplements the “compelling reasons” standard. The party seeking

                                  10   to file under seal must submit “a request that establishes that the document, or portions thereof, are

                                  11   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . . The

                                  12   request must be narrowly tailored to seek sealing only of sealable material . . . .” Civil L.R. 79-
Northern District of California
 United States District Court




                                  13   5(b). Courts have found that “confidential business information” in the form of “license

                                  14   agreements, financial terms, details of confidential licensing negotiations, and business strategies”

                                  15   satisfies the “compelling reasons” standard. See In re Qualcomm Litig., No. 3:17-cv-0108-GPC-

                                  16   MDD, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017) (observing that sealing such information

                                  17   “prevent[ed] competitors from gaining insight into the parties’ business model and strategy”);

                                  18   Finisar Corp. v. Nistica, Inc., No. 13-cv-03345-BLF (JSC), 2015 WL 3988132, at *5 (N.D. Cal.

                                  19   June 30, 2015).

                                  20          Finally, records attached to motions that are only “tangentially related to the merits of a

                                  21   case” are not subject to the strong presumption of access. Ctr. for Auto Safety v. Chrysler Grp.,

                                  22   LLC, 809 F.3d 1092, 1101 (9th Cir. 2016). Accordingly, parties moving to seal such records need

                                  23   only meet the lower “good cause” standard of Rule 26(c). Id. at 1097. The “good cause” standard

                                  24   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                  25   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                  26   Cir. 2002) (citation and internal quotation marks omitted); see also Fed. R. Civ. P. 26(c).

                                  27   //

                                  28   //
                                                                                          2
                                   1    II.   DISCUSSION

                                   2          The Court previously denied numerous administrative motions to file under seal, primarily

                                   3   because the parties did not narrowly tailor their sealing requests, as the requests sought to redact

                                   4   substantial volumes of information otherwise unredacted in other portions of the same or other

                                   5   filings. See Dkt. No. 407. The Court described some of the defects present in each administrative

                                   6   motion, to explain the extent to which the parties failed to narrowly tailor their requests. The

                                   7   Court explained, however, that those “examples [were] not meant to be an exhaustive list of the

                                   8   parties’ failures; rather, they demonstrate[d] the myriad ways that the parties [had] not complied

                                   9   with the local rules or otherwise submitted proper sealing requests.” Id. at 3. The Court directed

                                  10   the parties to file any renewed motions to seal within fourteen days, stressing that “[t]he Court

                                  11   expect[ed] the parties [would] use their best objective judgment to file motions that are narrowly

                                  12   tailored, properly supported by declarations, and that satisfy the requisite standards.” Id. at 10–11.
Northern District of California
 United States District Court




                                  13          As an initial matter, the parties did not submit renewed administrative motions to file under

                                  14   seal portions of: (1) Synchronoss’s Daubert motion to exclude opinions and testimony of

                                  15   Dropbox’s expert Dr. Roberto Tamassia, and its reply brief in support of that motion, see Dkt.

                                  16   Nos. 315, 396; and (2) Synchronoss’s reply brief in support of its Daubert motion to exclude

                                  17   opinions and testimony of Dropbox’s damages expert Dr. Ugone, see Dkt. No. 386. The parties

                                  18   should thus e-file unredacted versions of those submissions.

                                  19          Turning to the renewed sealing requests, the parties now seek redaction of sealable

                                  20   information, such as (1) confidential agreements with third parties, (2) financial terms, and (3)

                                  21   confidential source code. See Apple Inc. v. Samsung Elecs. Co., Ltd., No. 11-CV-01846-LHK,

                                  22   2012 WL 6115623, at *2 (N.D. Cal. Dec. 10, 2012) (considering “confidential source code”);

                                  23   Finisar Corp., 2015 WL 3988132, at *5 (observing that courts “regularly find that litigants may

                                  24   file under seal contracts with third parties that contain proprietary and confidential business

                                  25   information”); In re Qualcomm Litig., 2017 WL 5176922, at *2 (finding that “license agreements,

                                  26   financial terms, details of confidential licensing negotiations, and business strategies” containing

                                  27   “confidential business information” satisfied the “compelling reasons” standard in part because

                                  28   sealing that information “prevent[ed] competitors from gaining insight into the parties’ business
                                                                                         3
                                   1   model and strategy”). The parties, however, continue to seek to file under seal information that is

                                   2   unredacted elsewhere and thus publicly available. The following chart details which portions of

                                   3   the various filings are not sealable, for this reason:

                                   4        Docket                 Document              Portion(s) Sought to be       Reason for Denial
                                           Number                                                Sealed
                                   5
                                         Public/Sealed
                                   6    418-6 / 418-7       Exhibit A to Daubert        The “$2.5 million” value     This same information
                                                            motion to exclude           of the FusionOne / Apple     is unredacted
                                   7                        opinions and testimony      license agreement on         elsewhere. See Dkt.
                                                            of Dropbox’s damages        page 140.                    No. 417-10 at 140.
                                   8                        expert Dr. Ugone
                                   9    419-16 / 419-17     Exhibit G to                All information in Table     This same information
                                                            Opposition to Daubert       19 other than the contents   is unredacted
                                  10                        Motion to Exclude           of the column “Dr.           elsewhere. See Dkt.
                                                            Expert Opinions of          Mody’s Claimed               No. 417-10 at 140.
                                  11                        Nisha Mody, Ph.D.           Damages As Multiples
                                                                                        Of Reasonableness Test.”
                                  12
Northern District of California




                                        421-6 / 421-7       Exhibit B to                Highlighted portions of      The parties seek to
 United States District Court




                                  13                        Opposition to               pages 29–30, which refer     redact multiple
                                                            Dropbox’s Motion for        to “Amazon Web               references to “Amazon
                                  14                        Summary Judgment            Services (S3)” and           Web Services (S3)”
                                                                                        “Magic Pocket.”              and “Magic Pocket” as
                                  15                                                                                 coupled to storage
                                                                                                                     servers. But this
                                  16
                                                                                                                     information is
                                  17                                                                                 unredacted in exhibits
                                                                                                                     to other submissions.
                                  18                                                                                 See, e.g., Dkt. No. 424-
                                                                                                                     12 at 73 (“The clients
                                  19                                                                                 and block server are
                                  20                                                                                 coupled to either
                                                                                                                     Amazon Web Services
                                  21                                                                                 (S3) or ‘Magic Pocket’
                                                                                                                     via a network at least
                                  22                                                                                 [sic] one data structure
                                                                                                                     coupled to store
                                  23                                                                                 change transactions.”).
                                  24    422-4 / 422-5       Opposition to Motion        Highlighted portions on      See above.
                                                            to Strike Portions of       pages 7–9 that refer to
                                  25                        the Expert Reports of       Amazon Web Services
                                                            Christopher Alpaugh         (S3) and/or Magic
                                  26                                                    Pocket.
                                        422-8 / 422-9       Exhibit 6 to Opposition     Highlighted portions on      See above.
                                  27
                                                            to Motion to Strike         pages 29–31 that refer to
                                  28                        Portions of the Expert      Amazon Web Services

                                                                                           4
                                                         Reports of Christopher     (S3) and/or Magic
                                   1                     Alpaugh                    Pocket.
                                   2   424-4 / 424-5     Motion to Strike           Highlighted portions of     See above.
                                                         Portions of the Expert     pages 12–14 that refer to
                                   3                     Reports of Christopher     Amazon Web Services
                                                         Alpaugh                    (S3) and/or Magic
                                   4                                                Pocket.
                                       424-12 / 424-13   Exhibit 9 in Support of    Highlighted portions of     See above.
                                   5
                                                         Motion to Strike           page 15 that refer to
                                   6                     Portions of the Expert     Amazon Web Services
                                                         Reports of Christopher     (S3) and/or Magic
                                   7                     Alpaugh                    Pocket.
                                       424-12 / 424-13   Exhibit 9 in Support of    Highlighted “blocks or      This same information
                                   8                     Motion to Strike           signatures” on pages 29     is unredacted
                                   9                     Portions of the Expert     and 118.                    elsewhere. See Dkt.
                                                         Reports of Christopher                                 No. 424-12 at 148.
                                  10                     Alpaugh
                                       424-32 / 424-33   Reply in Support of        Highlighted portions of     See above.
                                  11                     Motion to Strike           pages 5–7 that refer to
                                                         Portions of the Expert     Amazon Web Services
                                  12
Northern District of California




                                                         Reports of Christopher     (S3) and/or Magic
 United States District Court




                                  13                     Alpaugh                    Pocket.
                                       424-32 / 424-33   Reply in Support of        Highlighted portions on     See above.
                                  14                     Motion to Strike           page 14 that refer to
                                                         Portions of the Expert     Amazon Web Services
                                  15                     Reports of Christopher     (S3) or Magic Pocket.
                                                         Alpaugh
                                  16
                                       425-12 / 425-13   Exhibit 7 to Opposition    The “$2.5 million” value    This same information
                                  17                     to Motion to Strike        of the FusionOne / Apple    is unredacted
                                                         portions of the Rebuttal   license agreement on        elsewhere. See Dkt.
                                  18                     Expert Reports of Dr.      page 140.                   No. 417-10 at 140.
                                                         Keith Ugone and Dr.
                                  19                     Michael Freedman
                                  20   427-5 / 427-6     Exhibit 3 to Dropbox’s     Highlighted portions on     See above.
                                                         Motion for Summary         pages 51, 79, and 104–05
                                  21                     Judgment                   that refer to Amazon
                                                                                    Web Services (S3) and/or
                                  22                                                Magic Pocket.
                                       427-11 / 427-12   Exhibit 2 to Dropbox’s     Highlighted portions on     See above.
                                  23
                                                         Motion for Summary         pages 29–30 and 86 that
                                  24                     Judgment                   refer to Amazon Web
                                                                                    Services (S3) and/or
                                  25                                                Magic Pocket.
                                       428-8 / 428-9     Exhibit B to               The “$2.5 million” value    This same information
                                  26                     Opposition to Daubert      of the FusionOne / Apple    is unredacted
                                                         Motion to Exclude          license agreement on        elsewhere. See Dkt.
                                  27
                                                         Opinions and               page 140.                   No. 417-10 at 140.
                                  28                     Testimony of

                                                                                      5
                                                            Dropbox’s Damages
                                   1                        Expert Dr. Ugone
                                   2    429-48 / 429-49     Exhibit CC to Reply in     The “$2.5 million” value      This same information
                                                            support of Daubert         of the FusionOne / Apple      is unredacted
                                   3                        Motion to Exclude          license agreement on          elsewhere. See Dkt.
                                                            Expert Opinions of         page 140.                     No. 417-10 at 140.
                                   4                        Christopher Alpaugh
                                        429-52 / 429-53     Exhibit FF to Reply in     Reference to “universal”      This term is unredacted
                                   5
                                                            support of Daubert         on page 25.                   in the surrounding
                                   6                        Motion to Exclude                                        paragraphs on this
                                                            Expert Opinions of                                       page.
                                   7                        Christopher Alpaugh
                                        430-6 / 430-7       Exhibit D to Daubert       Highlighted portions on       See above.
                                   8                        Motion to Exclude          pages 51–52, 79, 104–05,
                                   9                        Expert Opinions of         134–35, 150–51, and 155
                                                            Nisha Mody, Ph.D.          that refer to Amazon
                                  10                                                   Web Services (S3) and/or
                                                                                       Magic Pocket.
                                  11    430-18 / 430-19     Exhibit R to Daubert       The “$2.5 million” value      This same information
                                                            Motion to Exclude          of the FusionOne / Apple      is unredacted
                                  12
Northern District of California




                                                            Expert Opinions of         license agreement on          elsewhere. See Dkt.
 United States District Court




                                  13                        Nisha Mody, Ph.D.          page 140.                     No. 417-10 at 140.
                                        430-32 / 430-33     Exhibit X to Reply in      The “$2.5 million” value      This same information
                                  14                        Support of Daubert         of the FusionOne / Apple      is unredacted
                                                            Motion to Exclude          license agreement on          elsewhere. See Dkt.
                                  15                        Expert Opinions of         page 140.                     No. 417-10 at 140.
                                                            Nisha Mody, Ph.D.
                                  16

                                  17   III.   CONCLUSION
                                  18          For the foregoing reasons, the Court GRANTS six of the pending renewed administrative
                                  19   motions to file under seal in their entirety. See Dkt. Nos. 416, 417, 420, 423, 426, 431. The Court
                                  20   GRANTS IN PART and DENIES IN PART the remaining ten pending renewed administrative
                                  21   motions to file under seal. See Dkt. Nos. 418, 419, 421, 422, 424, 425, 427, 428, 429, 430. For
                                  22   the latter, the parties are directed to e-file revised versions of the relevant submissions that do not
                                  23   redact portions the Court identified above as nonsealable. All other portions may continue to be
                                  24   redacted.
                                  25   //
                                  26   //
                                  27   //
                                  28   //
                                                                                          6
                                   1          Last, the parties are DIRECTED to e-file unredacted versions of (1) Synchronoss’s

                                   2   Daubert motion to exclude opinions and testimony of Dropbox’s expert Dr. Roberto Tamassia,

                                   3   and its reply brief in support of that motion; and (2) Synchronoss’s reply brief in support of its

                                   4   Daubert motion to exclude opinions and testimony of Dropbox’s damages expert Dr. Ugone.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 8/7/2019

                                   7                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
